LOGAN, WALT, Associate Judge.
This is a direct appeal by Charles Johnson from the judgment and sentence imposed following a guilty plea to one count of possession of cocaine. We affirm without discussion the adjudication of guilt and the sentence for the charge of possession of cocaine.
However, we reverse and remand the written judgment adjudicating Johnson guilty of one count of failing to appear for sentencing, a crime for which he was never charged. “[D]ue process prohibits a defendant from being convicted of a crime not charged in the information or indictment.” Crain v. State, 894 So.2d 59, 69 (Fla.2004). The conviction and sentence for failing to appear is ordered stricken from the record.
Affirmed in part, reversed in part, and remanded.
NORTHCUTT, C.J., and DAVIS, J„ Concur.